DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 22-30, in the reply filed on 30 December 2021 is acknowledged.
Claims 31-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 December 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-27 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucas et al. (US 2009/0081433) as evidenced by “Titanium Alloy TA6V,” Aubert and Duval.1
	As to claims 22-23, 25 and 27, the example of Lucas is a component having an outer, functional layer having hardness of 20.4 GPa (i.e., 2080 kg/mm2).  See Table 3.  The functional layer is applied to a TA6V alloy substrate.  See paragraph [0098].  TA6V inherently possesses a modulus of elasticity (i.e., Young’s modulus) of 110 x 103 N/mm2 (110 GPa).  Thus, Lucas discloses substrate having a Young’s modulus of 110 GPa and a surface having a hardness of 2080 kg/mm2.
	Further as to claim 25, and as to claim 24, the example of Lucas contains hydrogenated silicon carbide which is amorphous.  See table 3 and paragraph [0075].  Thus, the functional layer contains amorphous carbon.
	As to claim 26, the functional coating has a thickness of 200 nm (i.e., 0.2 µm).  See table 3.
	The properties of claims 29 and 30 are presumed to be inherent to the article of Lucas because the article has the same materials and construction as the present claims.
	The reference does not disclose that the component of Lucas et al. is a “ground surface” as recited in the preamble.  See MPEP 2111.02.  A reading of the specification suggests that a “ground surface” is a surface that can be employed to test materials and products such as tires.  See page 1, lines 13-15.  No further structure appears to be implied by the claim phrase.  The article of Lucas et al. is capable of being employed to test material or products, and a new use of an old article does not render the article patentable.  See MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 2009/0081433) as applied to claim 22 above as evidenced by “Young’s Modulus of Steel,” Amesweb.com, 2018, and “Tungsten Carbide - An Overview,” Azom.com, 2011.
Lucas et al. anticipates claim 22 for the reasons recited above.  The example relied upon for anticipation employs TA6V as the substrate, and therefore differs from claim 28 by failing to disclose stainless steel, tungsten carbide, ceramic or combinations thereof.
However, Lucas et al. teaches that stainless steel or tungsten carbide may be employed as the substrate.  See paragraph [0039].  As such, one of ordinary skill in the art would have expected stainless steel or tungsten carbide to function the same as TA6V, and the results of the substitution would have been predictable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed stainless steel or tungsten carbide as the substrate in the example of Lucas et al.  The rationale for doing so is the simple substitution of one know element for another with the expectation of predictable results.  See MPEP 2143 I. B.  Stainless steel and tungsten carbide have Young’s moduli falling with the claimed range.  See “Young’s Modulus of Steel,” Amesweb.com, 2018, and “Tungsten Carbide - An Overview,” Azom.com, 2011. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 Note that a reference used to show a universal fact need not qualify as prior art.  See MPEP 2124.